Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/18/2021.

Allowable Subject Matter
Claims 1-20are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a first blocking capacitor, serially coupled between the first switch circuit and the first reference voltage end; and a first surge current dissipation circuit, having a first end coupled between the first switch circuit and the first blocking capacitor and a second end coupled to the first reference voltage end, and comprising a first Zener diode circuit or at least one first diode circuit, the at least one first diode circuit having one or more first diodes, wherein when more than one first diodes the first diodes are coupled in series, wherein the one or more first diodes are coupled between the first end of the first surge current dissipation circuit and the second end of the first surge current dissipation circuit according to a first polarity direction.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a first blocking capacitor, serially coupled between the first switch circuit and the first reference voltage end; a first surge current dissipation circuit, having a first end coupled between the first switch circuit and the first blocking capacitor and a second end coupled to the first reference voltage end, and comprising a first Zener diode circuit or at least one first diode circuit, the at least one first diode circuit having one or more first diodes, wherein when more than one first diodes the first diodes are coupled in series, wherein the one or more first diodes are coupled between the first end of the first surge current dissipation circuit and the second end of the first surge current dissipation circuit according to a first polarity direction; a second signal control switch, coupled between the second signal transceiving end and a third signal transceiving end, and configured to be turned on or off according to a third control signal; a second switch circuit, coupled between the third signal transceiving end and a second reference voltage end, and configured to be turned on or off according to a fourth control signal; and a second blocking capacitor, serially coupled between the second switch circuit and the second reference voltage end.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a switch circuit, coupled between the first signal transceiving end and a reference voltage end, and configured to be turned on or off according to a second control signal; and a surge current dissipation circuit, serially coupled between the switch circuit and the reference voltage end, and comprising a Zener diode circuit or at least one diode circuit, the at least one diode circuit having one or more diodes, wherein when more than one diodes the diodes are coupled in series, wherein the one or more diodes are serially coupled between the switch circuit and the reference voltage end according to a first polarity direction.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838